Jenkins, P. J.
The averments of the petition in this ease by a guest of a tenant with reference to the liability of the defendant as a landlord, the grounds of special and general demurrer because it was not alleged that the defendant was the owner of the premises, and the procedural questions involved in the orders of the court thereon, are substantially the *553same as in the ease of Hill v. Liebman Inc., 53 Ga. App. 462 (186 S. E. 431), which determined the questions presented adversely to the contentions of the defendant in error.
Decided June 18, 1936.
Ben O. Williford, for plaintiff. Ellis & Bell, for defendant.

Judgment reversed,.


Stephens and Sutton, JJ., concur.